Case 1:20-cv-03099-KLM Document 1-1 Filed 10/15/20 USDC Colorado Page 1 of 6




    District Court, Eagle County, Colorado
    885 Chambers Ave.                                    DATE FILED: September 4, 2020 4:06 PM
    Eagle, CO 81631                                      FILING ID: 733B887DCE159
                                                         CASE NUMBER: 2020CV30194


    Plaintiff: Kathleen Knapp and Stephen
    Wodlinger

    v.

    Defendants: Walgreens Co., a Foreign
    Corporation Incorporated in the State of                      COURT USE ONLY
    Delaware

    Attorneys for Plaintiff:                                Case Number:
    Ryan Kalamaya, Atty. Reg. #39249
    Michael Fox, Atty. Reg. #49082
    Kalamaya | Goscha
    133 Prospector Road, Suite 4102-X                       Division          Courtroom
    Aspen, CO 81611
    Tel.: 970-315-2365
    E-Mail: ryan@kalamaya.law
    E-Mail: michael@kalamaya.law

                              COMPLAINT FOR PERSONAL INJURIES

                 Plaintiff Kathleen Knapp (“Ms. Knapp”) sustained severe injuries when she
         slipped and fell on an obvious hazard neglected by Defendant Walgreens Co.
         (“Walgreens”). Both Ms. Knapp and Mr. Wodlinger suffered damages as a result of
         the injuries. Plaintiffs submit the following Complaint.

                                              PARTIES

            1. Ms. Knapp and Mr. Wodlinger are a married couple and are residents of
               Eagle County, Colorado.

            2. Defendant Walgreens Co. is a Delaware Corporation with a principal office
               at 300 Wilmot Rd. Deerfield, IL 60015. Upon information and belief, is the
               tenant of the Avon Walgreens Premises at 15 Sun Rd. x8438, Avon, CO
               81620.

                                       JURISDICTION AND VENUE




                                                                                             Exhibit A
Case 1:20-cv-03099-KLM Document 1-1 Filed 10/15/20 USDC Colorado Page 2 of 6




         3. This Court has jurisdiction over this action pursuant to C.R.S. § 13-1-
            124(I)(b) because Defendants committed tortious acts in Eagle County,
            Colorado.

         4. Venue is proper in this Court pursuant to C.R.C.P. 98(c)(5) because
            Defendants committed torts in Eagle County, Colorado.

                                    GENERAL ALLEGATIONS

         5. Plaintiffs adopt and incorporate by reference the allegations of the previous
            Paragraphs as if fully set forth herein.

         6. On September 19, 2019, Ms. Knapp shopped at the Walgreens Store in
            Avon.

         7. The Avon Walgreens Store is owned and operated by Walgreens.

         8. After purchasing some items Ms. Knapp exited through the automatic door
            in the front of the store.

         9. The Avon Walgreen’s exit has a central walkway that leads between two
            planters.

         10. This walkway has two separate types of tiles. A flat cement tile and an
             American Disability Act (“A.D.A.”) compliant Tekway Red Dome Tile.




       Front photograph of the Avon Walgreens

                Still Photograph from Stephen’s
                  video of Walgreen’s wobbly
                          entryway tiles.
Case 1:20-cv-03099-KLM Document 1-1 Filed 10/15/20 USDC Colorado Page 3 of 6




         11. One of the Tekway Red Dome Tiles had separated entirely from the
             other tiles. The uneven grout and concrete below the tile caused it to
             tilt several inches like a playground see-saw.

         12. Immediately after leaving the store, Ms. Knapp stopped next to the
             entryway planter to put her purse down on the column. She took her
             prescription glasses off to put on her prescription sunglasses.

         13. After, Ms. Knapp took one step and her foot caught the raised end of the
             wobbly seesaw like tile.

         14. Ms. Knapp could not keep her balance and slammed to the ground.

         15. As she tumbled, Ms. Knapp put her dominant right hand out to help
             break the fall.

         16. Ms. Knapp’s right hand came into contact with the ground, and her left
             torso hit immediately after.

         17. She immediately felt 10/10 extreme pain.

         18. Even though Ms. Knapp screamed out, no one came to her aid.

         19. After realizing what happened, Ms. Knapp was able to pick herself up
             from the ground.

         20. Kathleen then called her husband, Mr. Wodlinger, so that she could
             arrange meeting with her, and went to the emergency room.

         21. Doctors eventually diagnosed Ms. Knapp with rib separation, a complete tear
             to her supraspinatus muscle in her right rotator cuff, a fraying of one of her
             other right rotator cuff muscles, and a strained right bicep tendon.

         22. One regular Walgreens patron, William Schleifer, estimated that the tile was
             completely loose for about a year.

         23. Since the date of the injury, Ms. Knapp has undergone shoulder surgery,
             received cortisone shots, and engaged in intensive physical therapy.

         24. She still is undergoing treatment.

         25. As a result of Ms. Knapp’s injuries, she needed to sleep alone on her couch
             for several months.

         26. Mr. Wodlinger became Ms. Knapp’s at-home caregiver. He helped Ms.
             Knapp do everyday tasks, administered medicine, and generally cared for her.
Case 1:20-cv-03099-KLM Document 1-1 Filed 10/15/20 USDC Colorado Page 4 of 6




         27. Mr. Wodlinger states that enduring these injuries was very stressful for him
             and one of the worst experiences of his relationship.

         28. Ms. Knapp has damages for medical expenses, future medical expenses,
             travel costs, misc. economic damages, pain and suffer, and permanent injury.

         29. Mr. Wodlinger claims damages for loss of consortium.


                                FIRST CLAIM FOR RELIEF
                   Premises Liability Statute – C.R.S. § 131-21-115 et seq.

         30. Plaintiffs adopt and incorporate by reference the allegations of the previous
             Paragraphs as if fully set forth herein.

         31. Upon information and belief, Defendant Walgreens was the tenant of the
             Premises wherein the incident complained of herein occurred, as defined by
             C.R.S. §13-21-115, and also Pierson v. Black Canyon Aggregates, Inc., 48
             P.3d 1215, 1219 (Colo. 2002) and its progeny.

         32. As owner or tenant of the Premises where the incident occurred, Walgreens
             owed a duty to invitees to provide them with a safe premises without
             dangerous conditions, as well as to properly warn and protect them from any
             dangers of which Walgreens knew or should have known, as set forth in
             C.R.S. § 13-21-115.

         33. Ms. Knapp was lawfully present at the Walgreens at the time of the incident
             as an invitee.

         34. Wobbly seesaw-like entryway tiles, in an area where invitees were expected to
             walk over were a dangerous condition.

         35. Walgreens knew or should have known about the wobbly entryway tile.

         36. Walgreens failure to repair the wobbly entryway tile directly and proximately
             caused Ms. Knapp’s injuries and the resulting damages.

         37. Ms. Knapp has damages for medical expenses, future medical expenses,
             travel costs, misc. economic damages, pain and suffering, and permanent
             injury.

         38. Walgreens is liable to Plaintiffs for damages suffered by her as a result of the
             incident in amount to be proven at trial.

                                 SECOND CLAIM FOR RELIEF
                                    Loss of Consortium
Case 1:20-cv-03099-KLM Document 1-1 Filed 10/15/20 USDC Colorado Page 5 of 6




         39. Plaintiffs adopt and incorporate by reference the allegations of the previous
             Paragraphs as if fully set forth herein.

         40. Walgreens was negligent in that they breached their statutory duty owed to
             Ms. Knapp pursuant to C.R.S. §13-21-115.

         41. Walgreen’s negligence caused serious injuries to Ms. Knapp.

         42. Mr. Wodlinger and Ms. Knapp are married.

         43. As a result of injuries to Ms. Knapp, Mr. Wodlinger sustained a loss of his
             rights of consortium.


                                           DAMAGES

         44. Plaintiffs adopt and incorporate by reference the allegations of the previous
             Paragraphs as if fully set forth herein.

         45. As a direct and proximate result of the fall, Ms. Knapp sustained rib
             separation, a complete tear to her supraspinatus muscle in her right rotator
             cuff, a fraying of one of her other right rotator cuff muscles, and a strained
             right bicep tendon.

         46. Ms. Knapp has incurred and will incur in the future, economic losses
             including hospital and medical expenses, charges for physicians’ services and
             examinations, clinic visits, physical therapy, radiographic studies, and other
             related expenses. These damages are all caused by the injuries Ms. Knapp
             sustained as a direct and proximate result of the Defendant’s negligence.

         47. Ms. Knapp has and will continue to sustain pain, suffering, mental and
             emotional distress, and a loss of enjoyment of life. Ms. Knapp may sustain
             additional damages, including disability, physical impairment, and
             disfigurement as a result of his injuries.

      WHEREFORE, Plaintiffs demands judgment as follows:

         48. Award compensatory damages in an amount to be determined at trial in
             favor of Plaintiffs, and against Defendant, for past and future medical
             expenses, past and future pain and suffering, as well as emotional anxiety,
             disability, and embarrassment; past and future loss of normal life; past and
             future wage loss, emotional distress; permanent disability and injury; and

         49. Costs, including expert witness fees, and Plaintiffs reasonable attorney’s fees,
             costs, and expenses;
Case 1:20-cv-03099-KLM Document 1-1 Filed 10/15/20 USDC Colorado Page 6 of 6




         50. Pre-judgment interest; and

         51. Award such other and further relief to Plaintiffs and against Defendant.


                          PLAINTIFFS DEMAND A TRIAL TO A JURY.

      Dated this 4th day of September, 2020.

                                                           KALAMAYA | GOSCHA

                                                           _____________________
                                                           Michael Fox, #49082
                                                           Attorney for Plaintiffs Kathleen
                                                           Knapp and Stephen Wodlinger
